CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on 04/21/2020 and considered on 10/01/2021 had an erroneous submission in cite # 3. In the consideration of the submitted IDS on 10/01/2021 the Examiner considered reference Miller et al (US Patent No. 7,055,847) instead of the mis-typed number "70557847", however the examiner did not make this note then, but is making it now. Miller was re-considered on 02/02/20 and does not affect the allowance of claims 1-20. The IDS has been re-annotated to remove the erroneous submission and a PTO-892 has been submitted to show the correct patent number that was considered.
Response to Amendment
	The amendment filed on 12/17/2021 has been entered. Claim(s) 1-20 remain pending and have been examined below.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 (Original), 10 (Currently Amended), and 16 (Original), the Office agrees with the Applicant’s arguments presented in the response submitted on 12/17/2021 and the rejection of claims 1-20 is hereby withdrawn.
Claims 2-9 are allowed as being dependent on claim 1. 
Claims 11-15 are allowed as being dependent on claim 10. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723